FIFTH AMENDMENT
TO THE
PSS WORLD MEDICAL, INC. SAVINGS PLAN

        This Fifth Amendment to the PSS World Medical, Inc. Savings Plan is made
and entered into by PSS World Medical, Inc. (the “Company”) and is effective as
of January 1, 2003, except as otherwise expressly set forth herein.


WITNESSETH:

          WHEREAS, the Company has previously adopted the PSS World Medical,
Inc. Savings Plan (the “Plan”); and


          WHEREAS, the Company is authorized and empowered to further amend the
Plan; and


          WHEREAS, the Company deems it advisable and in the best interests of
the Participants to amend the Plan to comply with final regulations issued under
Code Section 401(a)(9) regarding required minimum distributions; and


          WHEREAS, the requirements of this amendment will take precedence over
any inconsistent provisions of the Plan.


          NOW, THEREFORE, the Plan is hereby amended by adding a new Article XVI
to the end thereof to read as follows:


Article XVI.   MINIMUM DISTRIBUTION REQUIREMENTS.

Section 1.      General Rules.

1.1.     Effective Date. Unless an earlier effective date is specified in the
addendum to this Amendment, the provisions of this article will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

1.2.     Coordination with Minimum Distribution Requirements Previously in
Effect. If the addendum to this Amendment specifies an effective date of this
article that is earlier than calendar years beginning with the 2003 calendar
year, required minimum distributions for 2002 under this article will be
determined as follows. If the total amount of 2002 required minimum
distributions under the plan made to the distributee prior to the effective date
of this article equals or exceeds the required minimum distributions determined
under this article, then no additional distributions will be required to be made
for 2002 on or after such date to the distributee. If the total amount of 2002
required minimum distributions under the plan made to the distributee prior to
the effective date of this article is less than the amount determined under this
article, then required minimum distributions for 2002 on and after such date
will be determined so that the total amount of required minimum distributions
for 2002 made to the distributee will be the amount determined under this
article.

1.3.     Precedence. The requirements of this article will take precedence over
any inconsistent provisions of the plan.

1.4.     Requirements of Treasury Regulations Incorporated. All distributions
required under this article will be determined and made in accordance with the
Treasury regulations under section 401(a)(9) of the Internal Revenue Code.

1.5.     TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this article, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the plan that relate to
section 242(b)(2) of TEFRA.

Section 2.     Time and Manner of Distribution.

2.1.     Required Beginning Date. The participant’s entire interest will be
distributed, or begin to be distributed, to the participant no later than the
participant’s required beginning date.

2.2.     Death of Participant Before Distributions Begin. If the participant
dies before distributions begin, the participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a)         If the participant’s surviving spouse is the participant’s sole
designated beneficiary, then, except as provided in the addendum to this
Amendment, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
participant died, or by December 31 of the calendar year in which the
participant would have attained age 70 1/2, if later.


--------------------------------------------------------------------------------

(b)         If the participant’s surviving spouse is not the participant’s sole
designated beneficiary, then, except as provided in the addendum to this
Amendment, distributions to the designated beneficiary will begin by December 31
of the calendar year immediately following the calendar year in which the
participant died.


(c)         If there is no designated beneficiary as of September 30 of the year
following the year of the participant’s death, the participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the participant’s death.


(d)         If the participant’s surviving spouse is the participant’s sole
designated beneficiary and the surviving spouse dies after the participant but
before distributions to the surviving spouse begin, this section 2.2, other than
section 2.2(a), will apply as if the surviving spouse were the participant.


For purposes of this section 2.2 and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the participant’s required beginning
date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the participant before the participant’s required
beginning date (or to the participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

2.3.     Forms of Distribution. Unless the participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with sections 3 and 4 of this
article. If the participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of section 401(a)(9) of the Code and the
Treasury regulations.

Section 3.     Required Minimum Distributions During Participant's Lifetime.

3.1.     Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(a)         the quotient obtained by dividing the participant’s account balance
by the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the participant’s age as of the
participant’s birthday in the distribution calendar year; or


(b)         if the participant’s sole designated beneficiary for the
distribution calendar year is the participant’s spouse, the quotient obtained by
dividing the participant’s account balance by the number in the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury regulations,
using the participant’s and spouse’s attained ages as of the participant’s and
spouse’s birthdays in the distribution calendar year.


3.2.     Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the participant’s date of
death.

Section 4.     Required Minimum Distributions After Participant's Death.

4.1.     Death On or After Date Distributions Begin.

(a)         Participant Survived by Designated Beneficiary. If the participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the participant’s death is the quotient obtained
by dividing the participant’s account balance by the longer of the remaining
life expectancy of the participant or the remaining life expectancy of the
participant’s designated beneficiary, determined as follows:


(1)         The participant’s remaining life expectancy is calculated using the
age of the participant in the year of death, reduced by one for each subsequent
year.


--------------------------------------------------------------------------------

(2)         If the participant’s surviving spouse is the participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.


(3)         If the participant’s surviving spouse is not the participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the participant’s death, reduced by one for each subsequent year.


(b)         No Designated Beneficiary. If the participant dies on or after the
date distributions begin and there is no designated beneficiary as of September
30 of the year after the year of the participant’s death, the minimum amount
that will be distributed for each distribution calendar year after the year of
the participant’s death is the quotient obtained by dividing the participant’s
account balance by the participant’s remaining life expectancy calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.


4.2.     Death Before Date Distributions Begin.

(a)         Participant Survived by Designated Beneficiary. Except as provided
in the addendum to this Amendment, if the participant dies before the date
distributions begin and there is a designated beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the participant’s death is the quotient obtained by dividing the participant’s
account balance by the remaining life expectancy of the participant’s designated
beneficiary, determined as provided in section 4.1.


(b)         No Designated Beneficiary. If the participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the participant’s death, distribution of the
participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the participant’s death.


(c)         Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the participant dies before the date distributions
begin, the participant’s surviving spouse is the participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 2.2(a), this section 4.2 will apply
as if the surviving spouse were the participant.


Section 5.     Definitions.

5.1.     Designated beneficiary. The individual who is designated as the
beneficiary under section 8.4 of the plan and is the designated beneficiary
under section 401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

5.2.     Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the participant’s required beginning
date. For distributions beginning after the participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 2.2. The required minimum distribution for the
participant’s first distribution calendar year will be made on or before the
participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

5.3.     Life expectancy. Life expectancy as computed by use of the Single Life
Table in section 1.401(a)(9)-9 of the Treasury regulations.

--------------------------------------------------------------------------------

5.4.     Participant’s account balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

5.5.     Required beginning date. The date specified in section 9.1(b) of the
plan.

        IN WITNESS WHEREOF, this Fifth Amendment has been executed this 26th day
of December, 2003 and is effective as of the date set forth hereinabove.

  PSS WORLD MEDICAL, INC.

  By:   David D. Klarner



Its:    Vice President

--------------------------------------------------------------------------------


ADDENDUM

(Check and complete section 1 below if any required minimum distributions for
the 2002 distribution calendar year were made in accordance with the § 401(a)(9)
Final and Temporary Regulations.)

Section 1.   Effective Date of Plan Amendment for Section 401(a)(9) Final and
Temporary TreasuryRegulations.

_____ . Article XVI, Minimum Distribution Requirements, applies for purposes of
determining required minimum distributions for distribution calendar years
beginning with the 2003 calendar year, as well as required minimum distributions
for the 2002 distribution calendar year that are made on or after April 17,
2002.

(Check and complete any of the remaining sections if you wish to modify the
rules in sections 2.2 and 4.2 of Article XVI of the plan.)

Section 2.    Election to Apply 5-Year Rule to Distributions to Designated
Beneficiaries.

_____ If the participant dies before distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in section 2.2 of Article XVI of the
plan, but the participant’s entire interest will be distributed to the
designated beneficiary by December 31 of the calendar year containing the fifth
anniversary of the participant’s death. If the participant’s surviving spouse is
the participant’s sole designated beneficiary and the surviving spouse dies
after the participant but before distributions to either the participant or the
surviving spouse begin, this election will apply as if the surviving spouse were
the participant.

This election will apply to:

_____ All distributions.

_____ The following distributions: _________________.

Section 3.    Election to Allow Participants or Beneficiaries to Elect 5-Year
Rule.

_____ Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in sections 2.2 and 4.2 of Article XVI
of the plan applies to distributions after the death of a participant who has a
designated beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under section 2.2 of Article XVI of the plan, or by September 30 of the
calendar year which contains the fifth anniversary of the participant’s (or, if
applicable, surviving spouse’s) death. If neither the participant nor
beneficiary makes an election under this paragraph, distributions will be made
in accordance with sections 2.2 and 4.2 of Article XVI of the plan and, if
applicable, the elections in section 2 above.

Section 4.    Election to Allow Designated Beneficiary Receiving Distributions
Under 5-Year Rule to Elect Life Expectancy Distributions.

_____ A designated beneficiary who is receiving payments under the 5-year rule
may make a new election to receive payments under the life expectancy rule until
December 31, 2003, provided that all amounts that would have been required to be
distributed under the life expectancy rule for all distribution calendar years
before 2004 are distributed by the earlier of December 31, 2003 or the end of
the 5-year period.